UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported): November 5, 2009 WOLLEMI MINING CORP. (Exact name of registrant as specified in its charter) Delaware 333-149898 26-1272059 (State of Incorporation) (Commission File No.) (IRS Employer ID No.) No. 78 Kanglong East Road, Yangdaili, Chendai Township Jinjiang City, Fujian Province, P. R. China (Address of Principal Executive Offices) Tel: (86 595) 8677 0999 Fax: (86 595) 8677 5388 (Registrant’s Telephone Number, Including Area Code) Room 42, 4th Floor, New Henry House, 10 Ice Street, Central, Hong Kong (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) TABLE OF CONTENTS Item No. Description of Item Page No. Item 1.01 Entry Into a Material Definitive Agreement 3 Item 2.01 Completion of Acquisition or Disposition of Assets 3 Item 3.02 Unregistered Sales of Equity Securities 53 Item 4.01 Changes in Registrant’s Certifying Accountant 54 Item 5.01 Changes in Control of Registrant 54 Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers 55 Item 5.03 Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year 55 Item 5.06 Change in Shell Company Status 55 Item 8.01 Other Events 55 Item 9.01 Financial Statements and Exhibits 55 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This document contains forward-looking statements, which reflect our views with respect to future events and financial performance.These forward-looking statements are subject to certain uncertainties and other factors that could cause actual results to differ materially from such statements.These forward-looking statements are identified by, among other things, the words “anticipates”, “believes”, “estimates”, “expects”, “plans”, “projects”, “targets” and similar expressions.Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date the statement was made.We undertake no obligation to update or revise any forward-looking statements, whether as a result of new information, future events or otherwise.Important factors that may cause actual results to differ from those projected include the risk factors specified below. USE OF DEFINED TERMS Except as otherwise indicated by the context, references in this report to “Wollemi” or “Company” are references to Wollemi Mining Corp., a Delaware corporation, references to “Peakway” are references to Peakway worldwide Limited, a British Virgin Islands corporation that is wholly-owned by Wollemi, and references to “Alberta” are references to Alberta Holdings Limited, a Hong Kong corporation that is wholly-owned by Peakway. References to “Pacific Shoes” are to Fujian Jinjiang Pacific Shoes Co., Limited, a PRC Company, and references to “Baopiao Shoes” are to Fujian Baopiao Light Industry Co., Limited, a PRC company, (collectively “Chinese Subsidiaries”). References to “Cabo” are 2 references to Cabo Development Limited, a British Virgin Islands corporation that was the former shareholder of Peakway prior to the reverse acquisition.References to “we,” “us” or “our” are references to the combined business of Wollemi, Peakway, Alberta, and the Chinese Subsidiaries.The term “Securities Act” means the Securities Act of 1933, as amended, and the term “Exchange Act” means the Securities Exchange Act of 1934, as amended, the term “RMB” means Renminbi, the legal currency of China and the terms “U.S. dollar,” “$” and “US$” mean the legal currency of the United States. According to the currency exchange website www.xe.com, on November 5, 2009, $1.00 was equivalent to RMB 6.8286.References to “China” and “PRC” are references to “People’s Republic of China.” References to “BVI” are references to the “British Virgin Islands.” ITEM 1.01 ENTRY INTO A MATERIAL DEFINITIVE AGREEMENT On November 5, 2009, we entered into a share exchange agreement with Peakway Worldwide Limited, a British Virgin Islands company, and its sole shareholder, Cabo Development Limited (“Cabo”), a British Virgin Islands company (the “Share Exchange Agreement”).Pursuant to the Share Exchange Agreement, Cabo agreed to transfer all of its shares of the capital stock of Peakway, in exchange for a number of newly issued shares of our common stock that would, in the aggregate, constitute 70% of our issued and outstanding capital stock as of and immediately after the consummation of the transactions contemplated by the Share Exchange Agreement. As a result of the reverse acquisition, we acquired 100% of the capital stock of Peakway and consequently, control of the business and operations of Chinese Subsidiaries of Peakway. Prior to the reverse acquisition, we were in the development stage of engaging in the acquisition and exploration of mining properties and had not yet realized any revenues from our operations. From and after the closing of the Share Exchange Agreement, our primary operations consist of the business and operations of Peakway, which are conducted by Chinese Subsidiaries of Peakway. Our board of directors (the “Board”) as well as the director and the shareholder of Peakway, each approved the reverse acquisition. Copies of the Share Exchange Agreement are filed as Exhibits 2.1 to this report. ITEM 2.01 COMPLETION OF ACQUISITION OR DISPOSITION OF ASSETS As described in detail in Item 1.01 above, on November 11, 2009, we completed an acquisition of Peakway pursuant to the Share Exchange Agreement.The acquisition was accounted for as a recapitalization effected by a share exchange, wherein Peakway is considered the acquirer for accounting and financial reporting purposes.The assets and liabilities of the acquired entity have been brought forward at their book value.As a result of the reverse acquisition, our principal business became the business of Peakway, which is to develop, research, design, manufacture and market sports and casual footwear mainly in the PRC. Our products are sold in 24 provinces and administrative regions in China as well as to South America through our distributor. FORM 10 DISCLOSURE As disclosed elsewhere in this report, we acquired Peakway in a reverse acquisition transaction.Item 2.01(f) of Form 8-K states that if the registrant was a shell company like we were immediately before the reverse acquisition transaction disclosed under Item 2.01, then the registrant must disclose the information that would be required if the registrant were filing a general form for registration of securities on Form 10. Accordingly, we are providing below the information that would be included in a Form 10 if we were to file a Form 10.Please note that the information provided below relates to the combined enterprises after the acquisition of Peakway, except that information relating to periods prior to the date of the reverse acquisition only relate to Wollemi unless otherwise specifically indicated. DESCRIPTION OF BUSINESS OUR HISTORY Overview We are a Delaware corporation that was incorporated on October 9, 2007 and we are headquartered in Fujian Province, China.From our inception until November 11, 2009, when we completed a reverse acquisition transaction with Peakway, we were primarily engaged in the acquisition and exploration of mining properties and had not realized any revenues from our planned operations. 3 On September 28, 2009, the Board approved a 1.5-for-1 forward stock split of all issued and outstanding shares of common stock of the Company. On October 16, 2009, the Financial Industry Regulatory Authority (FINRA) approved our application for forward stock split.As the result, the total issued and outstanding shares of common stock of the Company prior to the reverse acquisition were 4,500,000. By two stock purchase agreements dated September 29, 2009, we experienced a change in control whereby a number of investors, acquired an aggregate of 3,000,000 post forward split shares of common stock from a former shareholder. Upon this change in control, our Board determined that the implementation of our business plan prior to the change in control was no longer financially feasible, and we adopted an acquisition strategy focused on pursuing growth by acquiring undervalued businesses with a history of operating revenues.Our Board approved the Share Exchange Agreement and we entered into the Share Exchange Agreement with Peakway and Cabo on November 5, 2009. On May 31, 2008, we sold 1,000,000 shares of common stock to 25 investors for $0.03 per share pursuant to our S-1 registration statement for $30,000. Background and History of Peakway andits Operating Subsidiaries Peakway was incorporated in the British Virgin Islands by Cabo Development Limited, a British Virgin Islands company, on November 3, 2006. Alberta Holdings Limited is a Hong Kong company incorporated on November 4, 2006, which was acquired by Peakway on November 1, 2007. Alberta presently has two direct, wholly-owned Chinese operating subsidiaries:Fujian Jinjiang Pacific Shoes Co., Limited and Fujian Baopiao Light Industry Co., Limited. Fujian Jinjiang Pacific Shoes Co., Limited, or Pacific Shoes was established as a sino-foreign equity joint venture entity in the PRC on April 9, 1993. On January 12, 2009, Alberta acquired 100% equity interest in Pacific Shoes.Currently, all of our revenues have been generated from Pacific Shoes. Fujian Baopiao Light Industry Co., Limited, or Baopiao Shoes was established as a wholly foreign-owned enterprise (“WFOE”) in the PRC on February 15, 2006. On February 26, 2009, Alberta acquired 100% equity interest in Baopiao Shoes. As of the date of this report, Baopiao Shoes is still in its development stage and has not yet generated any revenues. The structure prior to the reverse acquisition is as below: Acquisition of Peakway Worldwide Limited Through the reverse acquisition of Peakway we acquired all of the issued and outstanding capital stock of Peakway, which became our wholly-owned subsidiary, and in exchange for that capital stock we issued to Cabo, the former stockholder of Peakway, 10,500,000 shares of our common stock. Upon the consummation of the reverse acquisition, Cabo becomes our controlling stockholder. Upon the closing of the reverse acquisition, on November 11, 2009, our sole director and officer, Mr. Yi Chen, submitted his resignation letter pursuant to which he resigned effective immediately from all offices of the Company that he held and from his position as our director. Simultaneously, five new directors were appointed, including three independent directors. Mr. Haiting Li was appointed as our Chief Executive Officer and Chairman of the Board at the closing of the reverse acquisition of Peakway.Descriptions of our proposed directors and officers can be found below. The structure after the reverse acquisition is as below: 4 Following the reverse acquisition, we, through our Chinese Subsidiaries, develop, research, design, manufacture and sell series of casual footwear, men's and ladies’ sports footwear mainly in the PRC as well as in the South America through our distributors. Our executive offices are located at No. 78 Kanglong East Road, Yangdaili, Chendai Township, Jinjiang City, Fujian Province, P. R.
